Order
PER CURIAM:
Issac J. Murrell appeals the judgment of the Circuit Court of Jackson County, Missouri, finding him guilty, following a bench trial, of robbery in the first degree and armed criminal action. Mr. Murrell asserts that the trial court erred in overruling his motions for judgment of acquittal because the State’s evidence was insufficient to prove his guilt beyond a reasonable doubt. Because a published opinion would have no precedential value, a memorandum of law has been provided to the parties. The judgment is affirmed. Rule 30.25(b).